SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
340
CA 10-02263
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


CAROL A. AHERN, INDIVIDUALLY AND AS EXECUTRIX
OF THE ESTATE OF DONNA RUBACHA, DECEASED,
PLAINTIFF-RESPONDENT,

                     V                                           ORDER

RONALD H. SIROTA, INDIVIDUALLY AND DOING
BUSINESS AS STRATEGIC FINANCIAL PLANNING,
STRATEGIC FINANCIAL PLANNING, INC.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


SICHENZIA ROSS FRIEDMAN FERENCE LLP, NEW YORK CITY (CHRISTOPHER P.
MILAZZO OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

CARROLL & CARROLL LAWYERS, P.C., SYRACUSE (JOHN BENJAMIN CARROLL OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered August 10, 2010. The order,
insofar as appealed from, denied the motion of defendants Ronald H.
Sirota, individually and doing business as Strategic Financial
Planning, and Strategic Financial Planning, Inc. to compel arbitration
and dismiss the first amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court